Citation Nr: 0938138	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  09-12 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The appellant has verified service in an active duty for 
training (ACDUTRA) capacity from September 1974 to January 
1975.  He is also shown to have subsequent periods of active 
and/or inactive training as a member of the United States 
Marine Corps Reserve with dates that have yet to be verified.  
See, e.g., Service treatment records (describing appellant's 
physical condition immediately prior to and following certain 
periods of ACDUTRA service). 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefit currently sought on appeal.

The appellant appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Columbia, South Carolina 
in July 2009 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for a right knee condition is ready for 
appellate adjudication.  See 38 C.F.R. § 19.9 (2009).  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

Specifically, the record reflects that this appellant had no 
full-time military service as a regular active duty service 
member.  See, e.g., Personnel Information Exchange System 
(PIES) response, December 2007.  Thus, entitlement to service 
connection may depend upon the appellant's duty status on the 
date of a right knee injury identified in the service 
treatment records as having occurred in or around early June 
1976.  As such, a complete and accurate accounting of the 
dates of this appellant's ACDUTRA and INACDUTRA training 
periods must be obtained, specifically to include the dates 
of training in the summer of 1976.   

In addition, during his July 2009 hearing testimony the 
appellant identifies a number of private medical 
practitioners who have treated his right knee condition.  As 
VA is on notice that these identified private medical records 
exist and are potentially relevant to the claim at hand, the 
appropriate assistance in obtaining these outstanding private 
treatment records must be provided.  38 C.F.R. § 3.159 
(2009).   

Furthermore, the Board finds that once the appellant's 
ACDUTRA and INACDUTRA service dates are known, a medical 
opinion is necessary to establish whether the identified 
right knee injury was incurred or aggravated during a period 
of active military service.  The Board notes that no legal 
presumptions, such as the presumption of soundness or 
presumption of aggravation, apply to a claimant who has only 
active duty for training and has no other service-connected 
disability.  See, e.g., Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); see also 38 C.F.R. § 3.306(b) (describing 
presumption of aggravation).  However, service connection 
remains available where an appellant is disabled from a 
disease or injury incurred or aggravated in the line of duty 
during an ACDUTRA period, or from an injury incurred or 
aggravated during an INACDUTRA period.  38 U.S.C.A. § 101(24) 
(West 2002); 38 C.F.R. § 3.6(a) (2009).  Thus, a medical 
opinion is requested. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC), the Marine Corps 
Reserve Support Command, and any other 
appropriate federal entity to request 
the complete service personnel records 
for this appellant.  All periods of 
active duty for training and inactive 
duty training must be verified, 
specifically to include any such 
service in or around May-June 1976.  

2.  Contact the appellant to request 
that he submit any copies of records in 
his possession that may show dates of 
ACDUTRA or INACDUTRA service, 
specifically to include points 
statements and training or travel 
orders pertaining to duty in or around 
May-June 1976. 

3.  Contact the appellant to obtain 
consent and authorization to release 
medical information from any private 
medical provider with knowledge of the 
claimed right knee disorder, 
specifically to include Drs. C, S, and 
J identified in the hearing transcript.  
Contact any duly identified and 
authorized physician to obtain the 
relevant medical records.  

4.  After completion of the above 
development, schedule the appellant for a 
VA examination to determine the nature 
and etiology of any currently diagnosed 
right knee disorder.  The appellant's 
claims file and a copy of this remand 
should be made available to the examiner 
for review.  All necessary studies and 
tests must be conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed right 
knee disabilities;
(b)  Identify the approximate date of 
onset for any chronic acquired disability 
identified in (a), specifically to 
include whether such disability had 
clinical onset prior to military service, 
during military service, or since 
military service;
(c)  Opine whether any current right 
knee disability was incurred in or 
permanently worsened (beyond any 
natural progression of disease) during 
an identified period of military 
training (as defined by the specific 
periods of ACTDUTRA and INACTDUTRA 
service verified pursuant to the first 
instruction above);
(d)  The examiner should consider and 
discuss the appellant's statements 
regarding any in-service injury as well 
as his statements of right knee 
symptoms during and since service.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was 
inadequate where the examiner did not 
comment on a veteran's report of in-
service injury but relied on the 
service medical records to provide a 
negative opinion).  

	5.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the appellant, 
he and his representative, should one 
be appointed, must be furnished a 
Supplemental Statement of the Case 
which addresses all evidence associated 
with the claims file since the last 
Statement of the Case.  The appellant 
must be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



